Case 2:20-cv-10692-VAR-MJH ECF No. 19, PageID.143 Filed 01/19/21 Page 1 of 10




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

MARCIE GLOWACKI,

      Plaintiff,
v.                                        Case No. 20-10692
                                          Honorable Victoria A. Roberts
ANDREA BADALUCCO, et al.,

     Defendants.
_____________________________/


             ORDER GRANTING DEFENDANTS’ MOTION TO
           DISMISS [ECF No. 13] AND DISMISSING THE CASE


I.    INTRODUCTION

      In this diversity case, Marcie Glowacki alleges that Andrea Badalucco

and the Law Office of Andrea Badalucco, PLLC (the “Badalucco Firm”;

collectively “Defendants”) committed legal malpractice while representing

her in her divorce case.

      Defendants move the Court to dismiss the case as time-barred and

for failure to state a claim upon which relief can be granted pursuant to

Fed. R. Civ. P. 12(b)(6).

      The Court GRANTS Defendants’ motion. The case is DISMISSED

WITH PREJUDICE.
Case 2:20-cv-10692-VAR-MJH ECF No. 19, PageID.144 Filed 01/19/21 Page 2 of 10




II.   FACTS

      In 2017, Glowacki retained Badalucco to represent her in her divorce

from her now ex-husband Martin Glowacki (“Dr. Glowacki”) in Oakland

County Circuit Court. As part of the divorce proceeding, the circuit court

appointed a receiver over Dr. Glowacki’s medical practice and entered an

interim order of support for Glowacki. The Glowackis also agreed to the

appointment of a joint business valuation expert to assess the value of Dr.

Glowacki’s medical practice.

      On February 26, 2018, Badalucco moved to withdraw as Glowacki’s

counsel, citing a breakdown in the attorney-client relationship. The circuit

court held a hearing on that motion on March 7, 2018. After questioning

the parties about how Badalucco’s withdrawal would affect dates in the

case, the judge stated, “I will give … an adjournment of 30 days and I will

enter your request to withdraw.” [ECF No. 17-1, PageID.136]. The judge

then indicated she wished to sign the proposed order the parties submitted,

and said, “Do you have a new order for me [to sign]? I scribbled on the

ones you provided.” Neither party had a clean copy of the order, so the

judge told the parties to submit one for her signature. [Id.].

      The parties did submit the proposed order to the court on March 9,

2018. Defendants also sent Glowacki a letter via email and regular mail on



                                       2
Case 2:20-cv-10692-VAR-MJH ECF No. 19, PageID.145 Filed 01/19/21 Page 3 of 10




March 9, 2018. In the letter, Defendants stated: “Please find an

unexecuted copy of the Order containing terms as dictated by the Judge on

Wednesday, March 7, 2018. We are awaiting signatures and we will

provide you an executed copy upon receipt of same. Please be advised

that the Badalucco Firm are [sic] no longer your attorney of record.” [ECF

No. 13-4]. The judge signed and entered the order on March 14, 2018.

       Glowacki filed this action on March 13, 2020. She alleges legal

malpractice against Badalucco individually and against the Badalucco Firm

based on vicarious liability.

       Defendants move to dismiss the case. The motion is fully briefed.

III.   LEGAL STANDARD

       A motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6) tests a complaint’s legal sufficiency. The federal rules require that

a complaint contain a “short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Indeed, “[t]o

survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible where the

facts allow the court to infer that the defendant is liable for the misconduct



                                        3
Case 2:20-cv-10692-VAR-MJH ECF No. 19, PageID.146 Filed 01/19/21 Page 4 of 10




alleged. Id. This requires more than “bare assertions of legal conclusions”;

a plaintiff must provide the “grounds” of his or her “entitlement to relief.”

League of United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th

Cir. 2007); Twombly, 550 U.S. at 555 (while detailed factual allegations are

not required, a pleading must offer more than “labels and conclusions” or “a

formulaic recitation of the elements of the cause of action”). Ultimately, the

question is “‘not whether [the plaintiff] will ultimately prevail’ . . . but whether

[the] complaint [is] sufficient to cross the federal court’s threshold.” Skinner

v. Switzer, 562 U.S. 521, 529-30 (2011) (citations omitted).

      In deciding a motion under Rule 12(b)(6), the Court must construe the

complaint in the light most favorable to the plaintiff, accept as true all well-

pled factual allegations, and draw all reasonable inferences in favor of the

plaintiff. Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th

Cir. 2008). The Court “may consider the Complaint and any exhibits

attached thereto, public records, items appearing in the record of the case

and exhibits attached to defendant’s motion to dismiss so long as they are

referred to in the Complaint and are central to the claims contained

therein.” Id.




                                         4
Case 2:20-cv-10692-VAR-MJH ECF No. 19, PageID.147 Filed 01/19/21 Page 5 of 10




IV.   ANALYSIS

      Defendants say the Court should dismiss the complaint because

Glowacki fails to state a claim pursuant to Fed. R. Civ. P. 12(b)(6) and

because she failed to file suit within the applicable two year statute of

limitations.

      A.       Plaintiff Fails to State a Claim Under Fed. R. Civ. P. 12(b)(6)

      To state a claim for legal malpractice in Michigan, a plaintiff must

allege: “(1) the existence of an attorney-client relationship; (2) negligence in

the legal representation of the plaintiff; (3) that the negligence was the

proximate cause of an injury; and (4) the fact and the extent of the injury

alleged.” Kloian v. Schwartz, 272 Mich. App. 232, 240 (2006) (citing

Charles Reinhart Co. v. Winiemko, 444 Mich. 579, 585-86 (1994)).

      An attorney’s duty in representing a client is to exercise “‘reasonable

skill, care, discretion and judgment,’” and to act “as would an attorney ‘of

ordinary learning, judgment or skill under the same or similar

circumstances.’” Simko v. Blake, 448 Mich. 648, 656 (1995) (citation

omitted). Notably, “mere errors in judgment by a lawyer are generally not

grounds for a malpractice action where the attorney acts in good faith and

exercises reasonable care, skill, and diligence.” Id. at 658.




                                        5
Case 2:20-cv-10692-VAR-MJH ECF No. 19, PageID.148 Filed 01/19/21 Page 6 of 10




      Defendants argue that Glowacki fails to adequately plead the last

three elements of her malpractice claim.

      With respect to the second element – i.e., negligent legal

representation – the Court disagrees with Defendants. In Paragraph 13 of

the operative complaint, Glowacki alleges the following:

      13. Defendants were professionally negligent in their
      representation of Plaintiff in the underlying divorce, including,
      but not limited, to the following:

            a.    Defendants executed a stipulation for a joint
                  business valuation on Plaintiff’s behalf after
                  moving to withdraw as Plaintiff’s counsel, citing
                  a breakdown in the attorney-client relationship.

            b.    Defendants chose Jeffrey Freeman to serve as
                  the receiver for Martin Glowacki’s medical
                  practice and for the parties’ marital assets when
                  Mr. Freeman was biased in favor of Martin
                  Glowacki.

            c.    Defendants advised Plaintiff to waive the
                  conflict of interest associated with Mr.
                  Freeman’s service as receiver.

            d.    Defendants failed to follow up on, and enforce,
                  the underlying court order regarding Mr.
                  Freeman’s service as receiver, including the
                  failure to require accountings by Mr. Freeman
                  of marital funds and business funds.

            e.    Defendants’ failures allowed Martin Glowacki,
                  under the guise of a receivership, to divert
                  substantial sums to himself both directly and
                  indirectly through his medical practice.



                                       6
Case 2:20-cv-10692-VAR-MJH ECF No. 19, PageID.149 Filed 01/19/21 Page 7 of 10




              f.   Defendants failed to take action to ensure
                   payment of interim support to Plaintiff.

[ECF No. 7, PageID.18].

      Although some of these allegations are conclusory, Glowacki

identifies several instances of alleged negligence, including claims that:

Defendants selected a receiver who was biased in favor of her husband;

Defendants failed to enforce a court order requiring the receiver to provide

accountings of marital and business funds; and Defendants failed to ensure

that Dr. Glowacki made interim support payments. Glowacki sufficiently

alleges negligence in Defendants’ legal representation of her. See Kloian,

272 Mich. App. at 240.

      However, with respect to the third and fourth elements of a legal

malpractice claim – proximate cause and damages – Glowacki’s

conclusory allegations are insufficient to state a claim upon which relief can

be granted. The only facts Glowacki alleges regarding these elements are

as follows:

      14. Defendants’ professional negligence proximately caused
      injury and harm to Plaintiff.

      15. Defendants’ professional negligence economically
      harmed Plaintiff, and severely disadvantaged her in her case,
      including, by way of example only, by allowing Martin Glowacki
      to divert, directly and indirectly through his medical practice,
      substantial sums to himself while failing to provide sufficient
      interim support for Plaintiff, and by allowing Mr. Freeman to


                                      7
Case 2:20-cv-10692-VAR-MJH ECF No. 19, PageID.150 Filed 01/19/21 Page 8 of 10




      breach and violate his duties as receiver in violation of court
      order.

      16. Defendants’ professional negligence likewise proximately
      caused non-economic injury to Plaintiff, including, by way of
      example only, emotional distress, embarrassment, humiliation,
      mortification, and mental anguish.

[ECF No. 7, PageID.18-19].

      Glowacki’s allegations fail to satisfy the proximate cause and injury

elements of a legal malpractice claim. See Kloian, 272 Mich. App. at 241.

In addition to alleging that Defendants’ negligence proximately caused an

injury, Glowacki was required to state the extent of that injury. Id. at 240-

41; Charles Reinhart, 444 Mich. at 585-86. Glowacki does neither.

      “[T]o prove proximate cause a plaintiff in a legal malpractice action

must establish that the defendant’s action was a cause in fact of the

claimed injury. Hence, a plaintiff ‘must show that but for the attorney’s

alleged malpractice, [she] would have been successful in the underlying

suit.’” Charles Reinhart, 444 Mich. at 586 (citation and internal footnote

omitted). Glowacki does not allege any facts regarding the outcome of her

divorce proceeding, let alone any facts regarding how the outcome would

have been more favorable to her but for Defendants’ alleged malpractice.

Similarly, Glowacki fails to allege any facts regarding the extent of her

purported injury.



                                       8
Case 2:20-cv-10692-VAR-MJH ECF No. 19, PageID.151 Filed 01/19/21 Page 9 of 10




      Because Glowacki fails to plausibly allege the third and fourth

elements of her legal malpractice claim, the second amended complaint

must be dismissed for failure to state a claim pursuant to Fed. R. Civ. P.

12(b)(6).

      B.    The Court Need Not Determine Whether the Action is Time-
            Barred

      On March 7, 2018, the circuit court ruled from the bench on

Defendants’ motion to withdraw. Defendants say the oral ruling is the

relevant date when determining the accrual date of Glowacki’s claims. But

Glowacki says the court’s oral ruling is immaterial, and her claims did not

accrue until the court entered the signed order on March 14, 2018.

      The Court examined relevant law and finds there to be a conflict in

authority. Compare Hall v. Fortino, 158 Mich. App. 663, 667 (1986) (“A

court speaks only through its orders and judgments and not its oral

pronouncements.”), with Houthoofd v. Law Office of Matthew Reyes, No.

340514, 2018 WL 3551943, at *4-5 (Mich. Ct. App. July 24, 2018) (finding

that defendant’s “last day of professional service, and the date of accrual of

a legal malpractice claim, was on October 21, 2004” – the date the court

granted on the record defendant’s motion to withdraw – and explaining that

“[a]lthough plaintiff correctly contends that MCR2.602(A)(1) requires all

court orders to be in writing, signed, and dated, he has cited no authority


                                      9
Case 2:20-cv-10692-VAR-MJH ECF No. 19, PageID.152 Filed 01/19/21 Page 10 of 10




for the proposition that failure to reduce an oral ruling made on the record

regarding a motion to withdraw renders that ruling ineffective”), and

Wawrzyniak v. Peuterbaugh, No. 184829, 1996 WL 33348606, at *3 (Mich.

Ct. App. Nov. 1, 1996) (“Although a court speaks through its written orders

and judgments and not its oral statements, [defendant] was not free to

disobey the court’s July 9, 1993, bench ruling.” (internal citation omitted)).

      However, because Defendants’ Fed. R. Civ. P. 12(b)(6) argument is

dispositive, it is unnecessary for the Court to address the statute of

limitations issue.

V.    CONCLUSION

      The Court GRANTS Defendants’ motion to dismiss. The case is

DISMISSED WITH PREJUDICE.

      IT IS ORDERED.
                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge

Dated: January 19, 2021




                                      10
